Smith, C. J.,
delivered the opinion of the court.
The statement of the case presented by this record set forth in the first three and one-half pages of the brief of counsel for the appellee is correct and is directed to be published by the Eeporter in full.
The right of the appellant to intervene herein is not challenged by the appellee.
By selling the automobile to McKenzie for the purpose of being placed in his sales room for resale, the appellee clothed McKenzie Avith the apparent OAvnership of the automobile and is estopped to deny that he was the OAvner thereof in fact against subsequent bona-fide purchasers and incumbrancers for value. Columbus Buggy Co. v. Turley, 73 Miss. 529, 19 So. 232, 32 L. R. A. 260, 55 Am. St. Rep. 550 ; Parry Mfg. Co. v. Lowenberg, 88 Miss. 532, 41 So. 65. From which it follows that the lien of the appellant on the automobile is superior to that of the appellee.
The decree of the court below Avill be reversed, and a decree will be rendered here in accord with that rendered in the court below, except that the proceeds .of the sale of the automobile will be directed to be applied first to the payment of the debt due by McKenzie to the appellant, second, to the debt due by him to the appellee, and the remainder, if any, to be paid to McKenzie himself.

Reversed and judgment here.